Judgment, *192Supreme Court, New York County (Nicholas Figueroa, J.), rendered October 14, 1993, convicting defendant, after a non-jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 21/6 to 41/3 years, unanimously affirmed.
Defendant’s claims regarding the sufficiency of the evidence, that the People failed to establish that he possessed the bag found by the police or his knowledge of the weight of the controlled substance, are unpreserved for appellate review, since defendant merely moved for a general trial order of dismissal (see, People v Gray, 86 NY2d 10), and we decline to review them in the interest of justice. Defendant’s argument that normal preservation rules do not apply with respect to sufficiency of the evidence claims in nonjury trials is no longer viable in light of the recent decision of the Court of Appeals in People v Santos (86 NY2d 869), which specifically rejected this proposition. We also find that the verdict was not against the weight of the evidence. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.